DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Where the group of inventions is claimed in one and the same international application, the requirement for unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions considered as a whole, makes over the prior art.  The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, although they share the  special technical feature, this special technical feature does not define a contribution over the prior art.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, drawn to a system. 
Group II, claim(s) 7-12, drawn to a method. 
Group III, claims(s) 13-15 and 17-19, drawn to a system.
3.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because under PCT Rule 13.2, although they share the  special technical feature, this special technical feature does not define a contribution over the prior art  for the following reasons:

5.	Chen (CN105804188; translation provided by applicant) teaches a toilet cleaning system (claim 1, fig 1) comprising a structural frame (wall) comprising a pivoting joint (connected to arm 20), a foldable arm (20) mounted onto said pivoting joint (description section), a main control unit (control for switch 13/sensor 14), comprising a user interface configured for actuating a cleansing cycle of said system (description), a geared motor (24, drive motors 2, 31-32), operatively connected to said main control unit (description); a rotatable brush (10), rotationally coupled to a rotor of said geared motor (description), a distal end of said foldable arm is disposed essentially adjacently to said structural frame when folded, and away from frame when unfolded (description, fig 1), the rotatable brush retracted into and accommodated within said foldable arm, while bristles thereof are folded within said foldable arm, when retracted and bristles sprawl engage inner surface of toilet when protracted (description, fig 1). 
6.	The common technical features linking the inventions I to III are a toilet cleaning system comprising a structural frame, an arm mounted onto said frame, electric power source being battery or connection to electric grid, a main control unit, comprising a user interface configured for actuating a cleansing cycle of said system, a geared motor, operatively connected to said electric power source and main control unit; a rotatable brush, rotationally coupled to a rotor of said geared motor, the rotatable brush retracted into and accommodated within said foldable 
7.	Chen (CN105804188) teaches a toilet cleaning system (claim 1, fig 1) comprising a structural frame (wall), an arm (20) mounted onto said frame (fig 1, description), electric power source being battery or connection to electric grid (description), a main control unit (control for switch 13/sensor 14), comprising a user interface configured for actuating a cleansing cycle of said system (description), a geared motor (24, drive motors 2, 31-32), operatively connected to said electric power source and main control unit (description); a rotatable brush (10), rotationally coupled to a rotor of said geared motor (description), the rotatable brush retracted into and accommodated within said foldable arm, while bristles thereof are folded within said foldable arm, when retracted and bristles sprawl engage inner surface of toilet when protracted (fig 1 and description). 
8.	The common technical features linking the inventions II to III are a toilet cleaning system comprising a structural frame, an arm mounted onto said frame, a main control unit, comprising a user interface configured for actuating a cleansing cycle of said system, a geared motor, operatively connected to said electric power source and main control unit; a rotatable brush, rotationally coupled to a rotor of said geared motor, the rotatable brush retracted into and accommodated within said foldable arm, while bristles thereof are folded within said foldable arm, when retracted and bristles sprawl engage inner surface of toilet when protracted. 
9.	Chen (CN105804188) teaches a toilet cleaning system (claim 1, fig 1) comprising a structural frame (wall), an arm (20) mounted onto said frame (description), a main control unit (control for switch 13/sensor 14), comprising a user interface configured for actuating a cleansing cycle of said system (description), a geared motor (24, drive motors 2, 31-32), operatively connected to said electric power source and main control unit (description); a rotatable brush (10), rotationally coupled to a rotor of said geared motor (description), the rotatable brush retracted into and accommodated within said foldable arm, while bristles thereof 
10.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. Therefore the restriction is appropriate.
11.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the 
12.	A telephone call was made to Mark Torche on 1/25/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
13.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 



/PRADHUMAN PARIHAR/Examiner, Art Unit 1714 
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714